DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
 

Introductory Remarks
	In response to communications filed on 14 December 2020, claims 1-16 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. Claims 21-23 are new. Therefore, claims 1-23 are presently pending in the application, of which claims 1, 11, and 16 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 14 December 2020 with respect to the rejection of the claims under 35 U.S.C. 103 (Remarks, p. 7-11) have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Applicant’s arguments filed 14 December 2020 with respect to the rejection of the claims under 35 U.S.C. 101 (Remarks, p. 12-15) have been fully considered but are not persuasive.
Applicant’s argument “Since the claims clearly recite computer-implemented method steps (as it is well known that genomic data sequences are comprised of many thousands to millions of complimentary base pairs, which are impractical to process or analyze without the use of a machine), they clearly fall into the statutory category of processes” (see Remarks, p. 14) is unpersuasive. The test for “mental process” does not rely upon the amount of data being involved, but whether the steps, in themselves, can be practically performed in the mind of a person. The steps of analyzing the genomic raw data, converting it, and unifying the conversion genomic data, are
Attempting to assert that the claims are within the realm of bioinformatics, i.e., genomic data, which is comprised of many thousands to millions of base pairs, is nothing more than an attempt to limit the claims to a particular technological field or field-of-use. The claimed steps in themselves, i.e., stripped of their field-of-use limitations, in which the data is converted and unified, can be performed in the mind of a person. Thus, the claims recite a mental task or process.
Applicant’s argument “the claims…recite additional elements that reflect an improvement in the technical field of electronic access to genomic data….That is, the amended claims recite computer-implemented methods that better process genomic data as compared to prior methods” (see Remarks, p. 14).
The claimed steps of preprocessing the genomic data (e.g., by removing certain data from the data set), converting the remaining data into conversion genomic data, and unifying the conversion genomic data, are recited at a high-level of generality and not a specific means for performing any of those steps. Rather, the claims are directed to a particular functionality. In other words, the claims do not recite how—by what particular process or structure—the claimed steps implement those functions.
As such, the claims are not directed to a specific improvement in the way that computers operate. Instead, the claims only recite a stated intention (i.e., goal) rather than a particular specific manner in which the claimed steps are carried out to achieve/effect that stated goal.
Applicant’s argument “[the limitation] ‘wherein the genomic raw line represents an instance of a reference genomic sequence, the reference sequence comprising constant regions of the genome’ [is not cited by any one of the references, and thus] is not well-understood, routine, or conventional in the art. As such, it is clear that the amended claims cover methods that constitute a significant improvement in the technical field of processing genomic data…” (see Remarks, p. 14).
Such a limitation is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a context rather than a particular manner of achieving a result. Rather, such a limitation only restates that is already an abstract idea (i.e., the concept of filtering). As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, e.g., BSG Tech at pp. 17-18, where the Federal Circuit ruled that the only alleged unconventional feature was nothing more than a restatement of what was already an abstract idea, which does not amount to “significantly more”.1
Thus, for at least the aforementioned reasons, the 101 rejection is maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.

I. The claims recite a mental task or process
	The claims recite a mental task or process of integrating filtered disparate data into a unification genomic file (the filtering having come from generating a conversion genomic data in which a genomic raw line is removed from the genomic raw data in order to reduce the genomic data size), displaying information (personal genomic data) associated with the unification genomic file on a device, and resolving data conflicts through various policies.
	The claims recite a mental task or process because the claims are not tied to any particular means or method beyond what can be performed mentally by a person. In particular, the idea of integrating disparate data is ubiquitous, e.g., such as in the field of bioinformatics where various samples may be taken using different sequencing methodologies, or more generally in the field of computing, e.g., when migrating data from a legacy system to a newer system; when mapping data from an older database schema to a newer database schema; etc.
However, the claimed invention does not purport to explain the particularities as to how data is integrated or mapped from one data format to a unified data format (i.e., a unified data format being the master format that all data formats map to). Nor does the claimed invention explain how the system selects which genomic raw line to remove from the original genomic data input, i.e., in order to reduce the data size.
Allowing/denying access to data based on certain factors can also be practically performed in the mind, and has long been performed by humans (e.g., allowing certain doctors or nurses to see patient charts; allowing only certain legal professionals to view legal documents; redacting documents so that only a subset of information can be viewed, etc.). 
In essence, the claims do not require complex calculations; rather, the claims are directed to essentially stating that data is integrated into a unified data format. Using a computer to perform a series of mental steps that people can and regularly do perform in their heads is an abstract idea. The claims do not purport to identify new computer hardware or new technical steps by which the claimed invention is accomplished. In particular, the claims do not identify any particular process or step by which this integration step is accomplished, e.g., such as how the data is identified by the computer for mapping to the unified data format, how the computer identifies which genomic raw line to remove from the genomic raw data, or how the system determines which policies to apply when conflicts in data arise. Furthermore, the various policies being claimed may be consciously and routinely performed by researchers, or reviewers of the data quality, in order to determine which data might constitute the “best quality” or most accurate biological readings.
“[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
But for the language reciting the use of a computing system and certain computer hardware components (e.g., a hardware processor, memory, non-transitory computer readable medium), nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

II. The judicial exception is not integrated into a practical application of that idea
	The claims are not integrated with any particular configuration of hardware working in combination with the claimed steps. The claims merely state the use of generic hardware components, without any details as to how the hardware components are integrated with the claimed method steps. Thus, the recitation of such hardware amounts to nothing more than reciting the abstract idea with the words “apply it” with a computer.
	The claims attempt to narrow the claimed invention to a particular field-of-use or technological environment—that the data pertains to bioinformatics-related data such as (instances of) genomic raw data, genomic raw line, reference genomic sequence, constant regions of a genome, conversion genomic data, personal genomic data (see independent claims); genotype quality (see dependent claim 8); genotype sample (see dependent claim 9); chromosome data, position data (see dependent claim 10); and single nucleotide polymorphism (SNP), whole genome sequencing (WGS), and whole exome sequencing (WES) data (see dependent claims 21-23). The claims further attempt to narrow the claimed invention based on a variety of data conflict resolution factors (see, e.g., dependent claims 6-9). However, such features simply provide further narrowing of what is still an abstract idea, and do not recite any particular manner by which such data is used to perform the claimed steps.
	In other words, such claimed limitations to the particular type of data add nothing outside the abstract realm, describing only the context rather than a particular manner of achieving a result. Because these limitations are not tied to a particular manner by which the claimed invention functions or operates, they do not amount to significantly more than the judicial exception because such limitations do not further limit how—by what particular method or steps—are accomplished.
	The claims further include insignificant extra-solution activity, such as receiving data and displaying data. More particularly, the steps of allowing/denying access to personal genomic data based on certain factors is nothing more than an insignificant post-solution activity that is unrelated to how the solution is achieved. Adding token postsolution components does not make a concept patentable. See, e.g., Bilski, 561 U.S. at 612. Such limitations do not address how the claimed invention is limited to a particular manner of identifying and associating data together.

	Even when considered as an ordered combination, the claim elements add nothing that is not already present when the elements are considered separately. As stated previously, each of the additional elements (1) attempt to limit the claims to a particular field of use or technological environment (which only describes the context rather than a particular manner of achieving the claimed steps), or (2) add insignificant extra-solution activity that does not further limit how the claimed invention is accomplished.
	Excluding these insignificant additional elements, the claims amount to essentially nothing more than identifying certain data, filtering the initial data for processing, and integrating data.
	Indeed, the idea of performing filtering operations on the data in order to operate on a reduced dataset is well-known, particularly in the bioinformatics field (e.g., for filtering out low-quality reads that may give inaccurate results and/or reducing the data size for analytical purposes in order to speed up processing):
Reid et al.2, [0131-0132], where the system removes, trims, or corrects reads that do not meet a defined quality standard;
Carneiro et al.3, [0065-0070], where during testing, the inventors reduced the data set before analyzing the data, which significantly improved the runtime of the analysis tools;
Guyon et al.4, [0017], where the data analysis engine includes a pre-processing function for feature selection, for reducing the amount of data to be processed by selecting the optimum number of attributes or “features” relevant to the information to be discovered, using a recursive feature elimination (RFE) technique;
Van Rooyen et al.5, [0062], where there are many processing stages for data from genetic sequencing, which includes filtering sequenced reads with low quality or polyclonal clusters, and selecting or filtering genomic data subsets; see also Van Rooyen, [0046], where the system processes genomic data by processing sequence data to generate a sequenced data file, which is used to generate an aligned data file, and then used to generate a variant call file (VCF);
Fahy6, [17:63-67]-[18:1-40], where a user may manually delete rows of spurious data as part of the input data; and
Yeck et al.7, [0006], where a user may supply information to filter data prior to creating sub-groups for statistical analysis; see also Yeck, [0028], where a researcher may be interested in further filtering of a dataset to gain insight into various characteristics of a dataset.

Furthermore, the idea of integrating disparate data is well-known, both within the bioinformatics field and more generally in computer data systems. See Vlahos et al.8, [0008-0019] with regards to a background of existing data integration problems and solutions in the bioinformatics field (i.e., state of the art at the time). See also Klammer et al.9, who discloses integrating data from different sequencing methodologies/sources.
Additionally, the concept of integrating data via data conversions/mappings is also well known in bioinformatics:
Kumar et al.10, [0044], where the system utilizes a metadata mapping from a variant call file (VCF) format into tables within a relational database;
Kennedy et al.11, [0009], where a subset of sequence data is written to master reads files, e.g., using IUPAC nucleotide codes so that files are human-readable and further processing can be easily performed;
Hospodor et al.12, who discloses at [0039] that prior art genomic data was commonly stored in .bam or .sam formats, which included information regarding reads and re-reads of the same nucleotides obtained from different sequencing runs; and
Tijanic et al.13, who discloses at [0004] where a user must have a meaningful understanding of various sequencing files (e.g., VCF, FASTA, FASTQ, SAM, GenBank, etc.) and understand what formats are the default inputs and outputs of each tool; Tijanic’s disclosure thus pertains to integrating all these formats into a single integrated pipeline, e.g., Tijanic, [0050] and [0080] with regards to merging multiple files, and [0081], where the system converts a sequence alignment map (SAM) file or binary version of a SAM (BAM) into a FASTQ file.

Additionally, the concept of allowing/denying access to certain personal genomic data is a well-understood, routine, and conventional activity.
Nelson et al.14, who discloses at, e.g., [0015], of granting/denying access to genomic sequence data based on permissions.
Carey et al.15, who discloses at [0008] of allowing an algorithm to access or use a set of received genomic data if allowed by permissions.
Stephan et al.16, who discloses at [0111], where subscribers are allowed to share their phenotype profile and reports with friends, families, or health care managers, and may choose which phenotypes to show in the phenotype profile they want shared.
Rathjen et al.17, who discloses at [9:10-31], where a data owner (the individual submitting the sample) may set up a time-sensitive user account to share the owner’s medical information with his doctor, and a physician or other healthcare professional may view a limited dataset (as specified or limited by the end user).
Scott18, who discloses at [0008], where some level of access to genomic profile information of other participants may be granted. See, e.g., Scott, [0070-0071], where a participant can control the level of access to his genetic data by other participants, other group members, and third party research entities, or may decide not to make his personal genomic profile information not available to others.

	In combination, the claims and their additional elements do no more than simply combine a series of individually abstract concepts together into an ordered combination without integrating the additional limitations into a concrete embodiment of that idea, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
	The claims, taken separately and as a whole, are recited at a high level of generality, dissociated from any particular method or technical means by which such steps are accomplished. “Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
	The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
	For at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, 16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1).
	Regarding claim 1: Ahn teaches A computer-implemented method comprising:
	registering a plurality of instances of genomic raw data for a user profile (Ahn, [0043], where personal genome data for an individual is received by the system. Some personal genome data for the same individual may already be stored in the personal genome file (PGF) database);
	generating a plurality of conversion genomic data …  (Ahn, [0060], where the personal genome data input is converted (i.e., “conversion genomic data”) based on, e.g., genotype conversion policies (Ahn, [0064]). Note that the personal genome data stored in the PGF database were previously converted prior to being stored);
	generating a unification genomic file based on a merge policy for merging the plurality of conversion genomic data (Ahn, [0060], where the personal genome data input is converted (i.e., “conversion genomic data”). See Ahn, [0061-0065], where the system converts and integrates personal genome data with other personal genome data existing in the PGF database based on a series of steps (i.e., “merge policy”). The integrated data is stored as a binary PGF file (i.e., “unification genomic file”) in the PGF database (Ahn, [0043])); and
	allowing or denying access to a personal genomic data based on the unification genomic file on a device (Ahn, [0070-0071], where a user terminal (i.e., “on a device”) receives login information from a user. User authentication may be unsuccessful (in which case the method is terminated, i.e., “denying access”), or successful. The service management unit authorizes a user, who was successfully authenticated, to access the services for integrated personal genome management (i.e., “allowing access”). See Ahn, [Claim 17], where executing this service utilizes integrated data in which first data and second data, each indicating genome information of an individual, are integrated (i.e., “personal genomic data based on the unification genomic file”). The result of the service execution is subsequently transmitted to the user terminal).
	Ahn discloses, implies, or suggests all of the claimed steps but does not appear to explicitly teach that the conversion genomic data is generated by, for each instance of the genomic raw data, removing a genomic raw line of the genomic raw data, thereby reducing a data size of the genomic raw data, wherein the genomic raw line represents an instance of a reference genomic sequence, the reference sequence comprising constant regions of the genome.
	Deciu teaches [generating a plurality of conversion genomic data] by, for each instance of the genomic raw data, removing a genomic raw line of the genomic raw data, thereby reducing a data size of the genomic raw data, wherein the genomic raw line represents an instance of a reference genomic sequence, the reference sequence comprising constant regions of the genome (Deciu, [0209], where larger data sets may be pre-processed, including removal of uninformative portions or portions of a reference genome (i.e., “reference genomic sequence”), including over represented sequences (i.e., equivalent to the “constant regions of the genome”, since Applicant’s claimed “constant regions” are regions occurring in a set of species19; thus, Deciu’s system would have removed “constant regions”, as they are overrepresented in, e.g., human genetic material). This results in in a reduced complexity/dimensionality of the data set (i.e., “reducing a data size of the genomic raw data”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn and Deciu (hereinafter “Ahn as modified”) with the motivation of removing noisy data, removing uninformative data, reducing complexity and/or dimensionality of larger data sets (which may increase the speed of processing and analysis, as a smaller data set would be operated on20), and facilitating transformation of data from one form into one or more other forms (Deciu, [0209] and [0214]).

	Regarding claim 3: Ahn as modified teaches The computer-implemented method as claimed in claim 1 further comprising generating a reference consensus file to unify a reference sequence version of each of the conversion genomic data (Deciu, [0304], where reference count profiles can be obtained from raw sequence read data, which includes the steps of (a) calculating reference median counts for selected chromosomes, portions or segments from a set of references known not to carry a genetic variation, (b) removal of uninformative portions from the reference sample raw counts (e.g., filtering) (i.e., “conversion genomic data”), and (c) normalizing reference counts for all remaining portions of a reference genome for the reference sample selected chromosome or selected genomic location (i.e., “unify a reference sequence version of each of the conversion genomic data”), thereby generating a normalized reference subject profile (i.e., “reference consensus file”)).
	Although Deciu does not appear to explicitly state that a file is generated for storing the normalized reference subject profile in a file, both Deciu and the claimed invention pertain to utilizing a logical collection of data (i.e., a file as claimed; a profile as disclosed by Deciu). The generation of reference consensus information would have been performed the same regardless of the specific form of data involved (i.e., a file as claimed; a profile as disclosed by Deciu; or some other form). Therefore, Deciu is equivalent to the claimed invention, and the claimed invention does not distinguish over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn and Deciu with the motivation of determining the presence or absence of a genetic variation (Deciu, [0307]) (i.e., a reference or comparison/baseline needs to be provided in order to make such determinations).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Ahn teaches A computing system comprising: a control unit for [implementing the claimed steps]; and
	a communication unit, coupled to the control unit, for transmitting the personal genomic data on a device (Ahn, [0069], where communication between a client and server can be carried out via a wired network, a wireless network, or via other communication media, implying the existence of a communication unit to perform these steps. See Ahn, [0084], where the disclosed system can be implemented through a computer readable code/instructions in/on a medium to control at least one processing element to implement the disclosed steps). 

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Ahn teaches A non-transitory computer readable medium including instructions for execution, the instructions comprising [the claimed steps] (Ahn, [0084], where the disclosed system can be implemented through a computer readable code/instructions in/on a medium to control at least one processing element to implement the disclosed steps).

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 21: Ahn as modified teaches The computer-implemented method as claimed in claim 1, wherein the plurality of instances comprises single nucleotide polymorphism (SNP) data, whole genome sequencing (WGS) data, and whole exome sequencing (WES) data (Ahn, [0055], where personal genome file data includes a portion in which genetic polymorphism information of an individual is recorded. See Ahn, [0049], where genetic polymorphism information of an individual corresponds to SNP information).
	Although Ahn does not appear to explicitly state that the type of information contained within the plurality of instances comprises whole genome sequencing (WGS) data and whole exome sequencing (WES) data, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The analysis, conversion, and merging/integration of the data would have been performed the same regardless of the specific data involved (i.e., WGS data, WES data, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Ahn’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.


Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Kumar et al. (“Kumar”) (US 2015/0234870 A1).
	Regarding claim 2: Ahn as modified teaches The computer-implemented method as claimed in claim 1. Deciu suggests in [0148] of storing and/or accesed mapped sequence reads in a suitable binary format, a text format, or the like, but does not appear to explicitly teach further comprising generating a format consensus file to unify a file format of each of the conversion genomic data.
Kumar teaches generating a format consensus file to unify a file format of each of the conversion genomic data (Kumar, [0044], where the system utilizes a metadata mapping from a variant call file (VCF) format into tables within a relational database. See Kumar, [0005], where a lookup table can be generated for storing a mapping of fields from the text file (e.g., VCF) to the content tables (e.g., relational tables). See also Kumar, [0018] and [0052], where the system maps a VCF file format into dynamic tables within a relational database, and may also dynamically create columns).
	Although Kumar does not appear to explicitly state the use of a “format consensus file” as claimed (but instead utilizes relational tables), Kumar is analogous to the claimed invention because both Kumar and the claimed invention pertain to the use of some sort of organized data construct (i.e., a format consensus file as claimed; a lookup table as disclosed by Kumar) for mapping from one file format to another data format.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Kumar with the motivation of converting the information into a single format which improves the efficiency and speed of running queries on the information in VCF files by representing them in a robust relational database (see Kumar, [0043]). 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Wolfe (“Wolfe”) (US 5,946,682 A).
	Regarding claim 4: Ahn as modified teaches The computer-implemented method as claimed in claim 1, but does not appear to explicitly teach further comprising preloading a genomic portion based on a display size for controlling the personal genomic data to be displayed on the device.
	Wolfe teaches preloading a genomic portion based on a display size for controlling the personal genomic data to be displayed on the device (Wolfe, [4:29-38], where a document’s length is measured in “views”, where each “view” corresponds to the amount of information that can be shown on the monitor at any one time; thus, the number of views in a document depends on the size of the monitor’s display. See Wolfe, [5:64-67]-[6:1-7], where the view (or views) (i.e., anticipated view(s)) that are likely to be next requested by the user are “preloaded” (e.g., in the background). See Ahn, [0043], with regards to the personal genome data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Wolfe with the motivation of drastically reducing the time required to respond to the user’s request for a requested view, since loading the requested data from memory is much faster than loading the requested data from a remote source, e.g., a database (Wolfe, [6:8-30]). Furthermore, it would have been obvious to have substituted Wolfe’s document information with Ahn’s genomic/personal genome data with predictably equivalent operating characteristics—which is that data is preloaded for faster loading.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 19: Ahn as modified teaches The non-transitory computer readable medium as claimed in claim 16, but does not appear to explicitly teach further comprising preloading a genomic portion based on a display size for controlling a personal genomic data associated with the computing system to be displayed on the device.
	Wolfe teaches preloading a genomic portion based on a display size for controlling a personal genomic data associated with the computing system to be displayed on the device (Wolfe, [4:29-38], where a document’s length is measured in “views”, where each “view” corresponds to the amount of information that can be shown on the monitor at any one time; thus, the number of views in a document depends on the size of the monitor’s display. See Wolfe, [5:64-67]-[6:1-7], where the view (or views) (i.e., anticipated view(s)) that are likely to be next requested by the user are “preloaded” (e.g., in the background). See Wolfe, [2:28-39] and [2:45-59], where the documents are stored in a database system (i.e., “associated with the computing system”). See Ahn, [0043], with regards to the personal genome data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Wolfe with the motivation of drastically reducing the time required to respond to the user’s request for a requested view, since loading the requested data from memory is much faster than loading the requested data from a remote source, e.g., a database (Wolfe, [6:8-30]). Furthermore, it would have been obvious to have substituted Wolfe’s document information with Ahn’s genomic/personal genome data with predictably equivalent operating characteristics—which is that data is preloaded for faster loading.


Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Lee (“Lee”) (US 2015/0286495 A1).
	Regarding claim 5: Ahn as modified teaches The computer-implemented method as claimed in claim 1, but does not appear to explicitly teach further comprising mounting a storage system for horizontally scaling multiple instances of a server to process the genomic raw data.
	Lee teaches mounting a storage system for horizontally scaling multiple instances of a server to process the genomic raw data (Lee, [0038], where additional computing capabilities such as server time and network storage, can be unilaterally provisioned as needed automatically. See Lee, [0041], where capabilities can be rapidly and elastically provisioned, in some cases automatically, to quickly scale out (i.e., “horizontally scaling”21). See also Lee, [0033], where the disclosed system pertains to managing genomic data processing workflows, including one or more genomic analysis operations such as base calling, sequence alignment, variant calling, phylogenetic analysis, primer design, amplicon design, and homology analysis (i.e., “to process the genomic raw data”). Note that one of ordinary skill in the art would have recognized that scaling out implicitly involves a mounting feature22,23,24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Lee. One of ordinary skill in the art would have recognized that bioinformatics data analysis usually requires a large amount of computational power.25 Thus, one of ordinary skill in the art would have combined the teachings of Ahn as modified and Lee with the motivation of dynamically adding new computing resources to handle increased workload when needed, i.e., capable of distributing load across multiple computing resources.26

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Kumar et al. (“Kumar-II”) (US 2017/0228402 A1).
	Regarding claim 6: Ahn as modified teaches The computer-implemented method as claimed in claim 1, but does not appear to explicitly teach wherein generating the unification genomic file includes generating the unification genomic file based on a majority vote policy for selecting the genotype sample constituting a majority number.
	Kumar teaches wherein generating the unification genomic file includes generating the unification genomic file based on a majority vote policy for selecting the genotype sample constituting a majority number (Kumar-II, [0023], where the system mitigates inconsistency errors in a knowledge base by determining whether a first data point is inconsistent with at least a second data point from a second data source, and correcting the first data point’s inconsistency by removing the first data point from the knowledge base if there are more data points in the knowledge base that are consistent with the second data point than with the first data point (i.e., “majority number”).
See also Kumar-II, [0040], where in the case that one source cannot be determined to be more authoritative than another, cross validation could be utilized in which “majority rule” applies (i.e., “majority vote policy”), e.g., if there are five data points from five different sources, and three of the five data points have the same or similar values and other data points are inconsistent, those other data points would be discarded from the knowledge base.
See Ahn, [0043], with regards to the “unification genomic file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Kumar-II with the motivation of obtaining a more likely correct sequence.27,28,29 Furthermore, it would have been obvious to have substituted Kumar’s data point(s) with Ahn’s unification genomic file with predictably equivalent operating characteristics—which is that a set of data points are compared (regardless of whether it is general data as disclosed by Kumar, or unification genomic file information, as disclosed by Ahn) and the data point with the majority vote is determined to likely be the “correct” data.


Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Klammer et al. (“Klammer”) (US 2011/0257889 A1).
	Regarding claim 7: Ahn as modified teaches The computer-implemented method as claimed in claim 1, but does not appear to explicitly teach wherein generating the unification genomic file includes generating the unification genomic file based on a conservative choice policy for assigning a not available (NA) data when different instances of the genotype sample are available.
	Klammer teaches generating the unification genomic file based on a conservative choice policy for assigning a not available (NA) data when different instances of the genotype sample are available (Klammer, [0048], where in some cases, the quality of calls within a gap region is determined to be too low to include these calls in the hybrid assembly process (i.e., “when different instances of the genotype sample are available”), in which case these ambiguous positions or gaps are typically represented by Ns in the scaffold, e.g., with each ambiguous position or basecall denoted by an “N” (i.e., “not available”). Although Klammer does not appear to explicitly state that “different instances of the genotype sample are available”, as claimed, Klammer uses the word “ambiguous”, which indicates that there is more than one possible position/basecall instance, i.e., implying “different instances [of the genotype sample]”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Klammer with the motivation of indicating that regions had been captured by sequencers (i.e., the data was present), but there was uncertainty in sequence reads or sequence read determinations (since input sequences are typically high confidence reads or contigs from multiple different sequencing technologies (Klammer, [0048])).

	Regarding claim 8: Ahn as modified teaches The computer-implemented method as claimed in claim 1. Deciu suggests in [0220] that the quality or usefulness of data in a selected portion of portions of a reference genome may be “down weighted” (if low quality) in order to minimize the influence of a data set (or “up weighted” if of higher quality in order to increase the influence on a data set). However, Ahn as modified does not appear to explicitly teach wherein generating the unification genomic file includes generating the unification genomic file based on an accuracy policy for selecting the genotype sample according to a genotype quality.
	Klammer discloses wherein generating the unification genomic file includes generating the unification genomic file based on an accuracy policy for selecting the genotype sample according to a genotype quality (Klammer, [0047-0048], where there are three basic stages of de novo assembly and hybrid assembly comprise of (1) overlap detection (two sequence reads are compared and/or analyzed with respect to one another); (2) layout (where overlaps detected in the first stage are used to order all sequence reads having such overlaps with respect to one another; and (3) consensus sequence determination (in which positions within overlapping regions that are different within different reads are further analyzed to determine a “best” call for the position, e.g., based upon quality scores for individual basecalls) (i.e., “according to a genotype quality”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Klammer with the motivation of allowing sequencing data from different platforms to be combined to provide overall higher quality data, e.g., due to higher redundancy or compensation of one or more weaknesses of one sequencing methodology, with the strengths of the other sequencing methodology (Klammer, [0045]).

	Regarding claim 10: Ahn as modified teaches The computer-implemented method as claimed in claim 1 but do not appear to explicitly teach wherein generating the unification genomic file includes generating the unification genomic file based on creating a multi-sample file according to a set of union in which the data shares a chromosome data, a position data, or a combination thereof.
	Klammer teaches wherein generating the unification genomic file includes generating the unification genomic file based on creating a multi-sample file according to a set of union in which the data shares a chromosome data, a position data, or a combination thereof (Klammer, [0040], where multiple reads (i.e., “multiple sample file”) can be generated for one or more regions of the template nucleic acid, and preferably each read overlaps completely or partially with at least one another read in the data set (i.e., “according to a set of union [for] sharing…a position data”) produced by the redundant sequencing. Different regions of a template can be sequenced by using different primers to initiate sequencing in different regions of the template, and the resulting sequence reads preferably overlap to allow construction of a consensus sequence representative of the true sequence of different regions of the template nucleic acid based upon sequence similarity between portions of different reads that overlap within those regions. The sequence reads for a given template sequence are assembled based upon sequence overlap between reads, e.g., to form a “contig,” and the alignment of the reads relative to one another provides the position of each read relative to the other reads, and preferably, relative to the template nucleic acid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Klammer with the motivation of allowing construction of a consensus sequence representative of the true sequence of different regions of the template nucleic acid (see Klammer, [0040]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 2010/0169107 A1), in view of Deciu et al. (“Deciu”) (US 2017/0316150 A1), in further view of Brown et al. (“Brown”) (US 2014/0025645 A1).
	Regarding claim 9: Ahn as modified teaches The computer-implemented method as claimed in claim 1, but does not appear to explicitly teach wherein generating the unification genomic file includes generating the unification genomic file based on a time period policy for selecting the genotype sample according to when the genotype sample was sequenced.
	Brown teaches generating the unification … file based on a time period policy for selecting the [data] according to when the [data] was [taken] (Brown, [0020], where the system selects the best one or more policies from a list of resolution policies to automatically apply when resolving conflicts between data values. One prioritized resolution policy may be to utilize data values which are more recent (i.e., more recent updated values have priority)).
	Although Brown does not appear to explicitly state that the data pertains to genomic data or genotype samples having been sequenced at a particular time, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The preloading of data based on an anticipated view would have been performed the same regardless of the specific data involved (i.e., genomic data and genotype samples as claimed, database data as disclosed by Brown, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill to have referred to Brown’s teachings because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ahn as modified and Brown with the motivation of providing an integration of higher quality data, which one of ordinary skill in the art would have recognized more recent data generally being of higher quality.30,31






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
12 May 2021




    
        
            
        
            
        
            
    

    
        1 See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at pp. 17-18 (“Here, the only alleged unconventional feature of BSG Tech’s claims is the requirement that users are guided by summary comparison usage information or relative historical usage information. But this simply restates what we have already determined is an abstract idea. At Alice step two, it is irrelevant whether considering historical usage information while inputting data may have been non-routine or unconventional as a factual matter. As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it”).
        2 Reid et al. US Patent Publication No. 2017/0286594 A1.
        3 Carneiro et al. WO Publication No. 2013/138604 A1.
        4 Guyon et al. US Patent Publication No. 2006/0064415 A1.
        5 Van Rooyen et al. US Patent Publication No. 2016/0283407 A1.
        6 Fahy. US Patent No. 6,203,990 B1.
        7 Yeck et al. US Patent Publication No. 2013/0080373 A1.
        8 Vlahos et al. US Patent Publication No. 2002/0133504 A1.
        9 See the 103 rejection for more details as to how Klammer discloses this fact.
        10 Kumar et al. US Patent Publication No. 2015/0234870 A1.
        11 Kennedy et al. US Patent Publication No. 2014/0361911 A1.
        12 Hospodor et al. US Patent Publication No. 2015/0248430 A1.
        13 Tijanic et al. US Patent Publication No. 2016/0103659 A1.
        14 Nelson et al. US Patent Publication No. 2015/0227697 A1.
        15 Carey et al. US Patent Publication No. 2013/0096943 A1.
        16 Stephan et al. US Patent Publication No. 2009/0099789 A1.
        17 Rathjen et al. US Patent No. 7,089,498 B1.
        18 Scott. US Patent Publication No. 2002/0095585 A1.
        19 See Applicant’s Specification, [0060] (“The reference sequence 434 can represent a representative example of a species’ set of genes”).
        20 Carneiro at [0070] (“Overall the reduced data set allowed for a much smaller footprint in file sizes…. The runtime of the analysis tools was significantly improved…. The combination of the smaller footprint and faster processing times allows the reduced representation datasets to be analyzed at the same time providing, in the end, more useful data to the analysis tools…. With that power, the result is faster analyses with a smaller footprint and higher quality results”)
        21 Note that one of ordinary skill in the art would have recognized that “scaling out” and “horizontal scaling” are the same. See Mohan: “Scale horizontally (or scale out/in) means to add more nodes to (or remove nodes from) a system, such as adding a new computer to a distributed software application.”
        22 Billi, [0012] (where in a distributed parallel RAM based scale-out clustered storage system, each node mounts a local virtual device, thereby creating an aggregated volume accessible from each single node).
        23 Shaw, [0040-0046] (where in order to scale out from a few storage node servers to many nodes that store thousands of terabytes of data, the system first mounts those nodes).
        24 Mohan, [pp. 3 of attachment (“To scale horizontally (or scale out/in) means to add more nodes to (or remove nodes from) a system, such as adding a new computer to a distributed software application”).
        See Mohan in combination with Ctera, [pp. 1 of attachment] (where in order to add a storage node, one mounts the storage node to the server; see, e.g., steps 1(b) and 1(c)).
        25 Hsiao, [0014].
        26 Bakos, [0003] and [0005].
        27 Inglis, [0124] (stating that if there are a number of overlapping reads which are not in total agreement with themselves or the reference, then it is usually more likely that a majority of agreeing reads are correct).
        28 Whittaker, [Background] (noting that inconsistencies in a multiple sequence alignment are generally resolved by a majority vote)
        29 Klammer, [0049] (where the use of frequency may be used in helping to determine the best basecall in cases where there are different basecalls in different sequence reads)
        30 Strosaker, [0049] (“a document in the repository having a more recent creation or publish date may be considered to contain more accurate data than an older document containing a conflicting proposition”)
        31 Rosenwald, [0017] (“Conflicting information may be consolidated or merged in accordance with various survivorship rules….recency might indicate that more recent data is more reliable as compared to older data”)